DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group IV, claims 24-30 in the reply filed on 07/22/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/09/2021, 03/02/2020, and 02/07/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0042337 A1-Rubinsky et al. (hereafter Rubinsky), and further in view of US 6,209,387 B1-Savidge.
Regarding claim 24, Rubinsky teaches the present invention provides a method of cryopreservation of a biological sample, by: placing a biological sample in a fluid in a chamber; and supercooling the fluid in the chamber under isochoric conditions (Para. [0017], lines 1-4); an isochoric chamber (a constant volume chamber in pressure vessel 1, Para. [0061], lines 1-2); a pressure transducer that measures pressure within the isochoric chamber (pressure gage 2, Para. [0061], line 4);  a heating/cooling system in thermal communication with the isochoric chamber (Para. [0064], lines 5-7); a thermometer in thermal communication with internal temperature of the isochoric chamber (a controlled temperature bath, Para. [0061], lines 11-13).  However, Rubinsky does not explicitly teach a computer coupled to the pressure transducer, the thermometer and the heating/cooling system that controls the rate of cooling or heating in order to maintain a constant pressure to promote vitrification.
For claim 24, Savidge teaches a system and method for determining the thermodynamic properties of a gas comprised of a mixture of elements by using speed of sound in conjunction with other data (Col. 1, lines 63-66) and Savidge teaches a transducer 37 is in electrical communication with computer system 44 via transducer interface 47. The transducer interface 47 is electrically coupled to a common data bus 51 in computer system 44.  Also connected to the data bus 51 are the central processor unit 54 and the computer memory 57; stored within the computer memory 57 is the operating logic 61 (Col. 3, lines 39-45), which reads on the instant claim limitation of a computer coupled to the pressure transducer, the thermometer and the heating/cooling system that controls the rate of cooling or heating in order to maintain a constant pressure to promote vitrification.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Rubinsky to include a computer coupled to the pressure transducer, the thermometer and the heating/cooling system that controls the rate of cooling or heating in order to maintain a constant pressure as taught by Savidge, because Savidge teaches the transducer 37 detects the reflected sonic pulse 41 and sends a signal to the transducer interface 47. This signal triggers action (instructions) on the part of the computer system 44 according to the operating logic 61. Temperature measurements from the temperature sensor 64 and pressure measurements from the pressure transducer 74 are also read and stored by the computer system 44 according to the operating logic 61 (Col. 4, lines 8-15).

Regarding claim 25, Rubinsky teaches the invention discussed above in claim 24.  However, Rubinsky does not explicitly teach wherein the computer comprises instructions to cause the device to: cool or warm the isochoric chamber; measure a temperature via the thermometer; measure a pressure via the pressure transducer; and adjust or inhibit the cooling or warming of the isochoric chamber via the cooling system when the pressure in the isochoric chamber changes by a predetermined amount for a sample present in the chamber, wherein the change in pressure is indicative of ice crystal formation.
For claim 25, Savidge teaches a system and method for determining the thermodynamic properties of a gas comprised of a mixture of elements by using speed of sound in conjunction with other data (Col. 1, lines 63-66) and Savidge teaches a transducer 37 is in electrical communication with computer system 44 via transducer interface 47. The transducer interface 47 is electrically coupled to a common data bus 51 in computer system 44.  Also connected to the data bus 51 are the central processor unit 54 and the computer memory 57; stored within the computer memory 57 is the operating logic 61 (Col. 3, lines 39-45) and Savidge teaches the present system comprises a computer system with means for obtaining the temperature, pressure, and speed of sound of a gas medium (abstract), which reads on the instant claim limitation of wherein the computer comprises instructions to cause the device to: cool or warm the isochoric chamber; measure a temperature via the thermometer; measure a pressure via the pressure transducer; and adjust or inhibit the cooling or warming of the isochoric chamber via the cooling system when the pressure in the isochoric chamber changes by a predetermined amount for a sample present in the chamber, wherein the change in pressure is indicative of ice crystal formation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Rubinsky to include wherein the computer comprises instructions to cause the device to: cool or warm the isochoric chamber; measure a temperature via the thermometer; measure a pressure via the pressure transducer; and adjust or inhibit the cooling or warming of the isochoric chamber via the cooling system when the pressure in the isochoric chamber changes by a predetermined amount for a sample present in the chamber, wherein the change in pressure is indicative of ice crystal formation as taught by Savidge, because Savidge teaches the transducer 37 detects the reflected sonic pulse 41 and sends a signal to the transducer interface 47. This signal triggers action (instructions) on the part of the computer system 44 according to the operating logic 61. Temperature measurements from the temperature sensor 64 and pressure measurements from the pressure transducer 74 are also read and stored by the computer system 44 according to the operating logic 61 (Col. 4, lines 8-15).

Regarding claim 26, Rubinsky teaches the invention discussed above in claim 25.  However, Rubinsky does not explicitly teach wherein when the pressure changes the computer causes the cooling or heating to be held until a thermodynamic equilibrium is reached for both pressure and temperature.  
For claim 26, Savidge teaches a transducer 37 is in electrical communication with computer system 44 via transducer interface 47. The transducer interface 47 is electrically coupled to a common data bus 51 in computer system 44.  Also connected to the data bus 51 are the central processor unit 54 and the computer memory 57; stored within the computer memory 57 is the operating logic 61 (Col. 3, lines 39-45) and Savidge teaches the present system comprises a computer system with means for obtaining the temperature, pressure, and speed of sound of a gas medium (abstract), and which reads on the instant claim limitation of wherein when the pressure changes the computer causes the cooling or heating to be held until a thermodynamic equilibrium is reached for both pressure and temperature.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Rubinsky to include wherein when the pressure changes the computer causes the cooling or heating to be held until a thermodynamic equilibrium is reached for both pressure and temperature as taught by Savidge, because Savidge teaches the transducer 37 detects the reflected sonic pulse 41 and sends a signal to the transducer interface 47. This signal triggers action (instructions) on the part of the computer system 44 according to the operating logic 61. Temperature measurements from the temperature sensor 64 and pressure measurements from the pressure transducer 74 are also read and stored by the computer system 44 according to the operating logic 61 (Col. 4, lines 8-15).

Regarding claim 27: “wherein the system holds a sample at a stable pressure and temperature for isochoric vitrification.”:  Rubinsky disclose the present invention provides a method of cryopreservation of a biological sample, by: placing a biological sample in a fluid in a chamber; and supercooling the fluid in the chamber under isochoric conditions (Para. [0017], lines 1-4).

Regarding claim 28: “wherein the isochoric chamber comprises rigid walls and constant volume for pressures from atmospheric pressure to 2500 bar.”:  Rubinsky disclose, constant volume chamber in pressure vessel 1 can be made of stainless steel (rigid walls, Para. [0061], lines 9-10).  Also, Rubinsky disclose Ice-I is the ice morphology that forms at atmospheric pressure and other relatively low pressures (to about 200 MPa, where 200 Mpa converts to about 2000 bar). Ice-I is less dense than liquid water. In accordance with the present invention, a system is provided to maintain the liquid in a constant volume (isochoric) state (Para. [0034], lines 1-5 and Para. [0054], lines 23-24).

Regarding claim 29: “A method for preservation of biological materials in a process designed to induce preservation by vitrification (glass formation) employing a system of claim 24, comprising a pressure transducer attached to a closed volume chamber containing the biological material to monitor and control the preservation process.”:  Rubinsky disclose vitrification (also known as glass-transition, Para. [0014], lines 6-7), also, Rubinsky disclose the present invention provides a method of cryopreservation of a biological sample, by: placing a biological sample in a fluid in a chamber; and supercooling the fluid in the chamber under isochoric conditions (Para. [0017], lines 1-4).  Further, Rubinsky disclose the system comprises a constant volume chamber that is hermetically sealed and in which the pressure is monitored with a pressure gage (Para. [0032], lines 3-5, Fig. 5).  Also, Fig. 5 of Rubinsky illustrate a pressure transducer (pressure gage 2) attached to a closed volume chamber (vessel 1) containing a biological sample.

Regarding claim 30: “The closed volume chamber of claim 29, wherein the chamber is a constant volume chamber.”:  Rubinsky disclose the system comprises a constant volume chamber (Para. [0032], lines 3-4, Fig. 5).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799